DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed February 24, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-11 and 13-22 are currently pending.  Claim 12 is cancelled.  Claims 1-9 and 17-21 are withdrawn.  Claim 22 is newly added.

Specification -Objection Withdrawn
Applicant’s amendment submitted February 24, 2022 is accepted.

Claim Objections – Necessitated by Amendment
Claim 10 is objected to because of the following informalities:  typographical error.
Claim 10 recites the phrase “…wherein the arthropathy involving degeneration or damage of cartilage…”
It appears the word “involving” is misspelled, and should recite “involves” so the phrase reads as “wherein the arthropathy involves degeneration or damage of cartilage”.
 Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement - Rejection Withdrawn
RE: Rejection of Claims 10-11 and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement:
Applicant has amended claims 10-11 and 13-16 to remove the limitations directed to “preventing”. The claims are now limited to a method for improving or treating arthropathy. Therefore, the rejection is withdrawn.

Written Description – Rejection Withdrawn
RE: Rejection of Claims 10 and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Applicant has amended claim 10 to limit the treatment method to arthropathies involving degeneration or damage of cartilage. Therefore, the claims are considered to have sufficient written description. Therefore, the rejection is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 10-11 and 13-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 10 to now recite “a pharmaceutical composition” thus providing sufficient antecedent basis for the dependent claims.
Further regarding claim 10, Applicant has amended claim 10 to remove the phrase “which is likely to develop arthropathy of develops arthropathy”, thus removing the relative term “likely”. Applicant’s amendment obviates the previous rejection of claim 10.
Regarding claim 14, Applicant has amended claim 14 to now recite the phrase “wherein the complex or the pharmaceutical composition further comprises an agent for promoting cartilage differentiation”.  Applicant’s amendment obviates the previous rejection of claim 14.
Regarding claim 15, Applicant has amended claim 14 to now recite the following:
“The method for improving or treating arthropathy of claim 10, wherein the complex for promoting cartilage differentiation or the pharmaceutical composition is administered to a cartilage tissue, in the site of administration of which stem cells reside.” 
Thus, Applicant’s amendment clarifies the administered complex is administered to a cartilage tissue, in the site of administration of which stem cells reside. That is, the complex is administered to cartilage tissue with native stem cells. 

	Regarding claim 16, Applicant has amended claim 16 to recite “…administering an agent for promoting cartilage differentiation…”  Thus, Applicant’s amendment clarifies that a agent for promoting cartilage differentiation is administered before, during or after administration of the complex. Therefore, the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of claims 10, 11, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Yin et al., (Acta Biomaterialia (2016)):
Applicants have traversed the rejection of record on the grounds that the claims, as currently amended, now require the stem cells are administered without being differentiated, which is not taught by Yin et al.  Applicant’s further assert the present invention shows an excellent effect of cartilage recovery level when PCP is treated on a cartilage defect model animal.
In response, it is acknowledged and agreed that the claims as currently amended do require the stem cells are administered without being differentiated, which is not taught or suggested by Yin et al because Yin teaches culturing the construct for 21 days prior to implantation, wherein the seeded stem cells are differentiated. Therefore, the rejection is withdrawn.
As to Applicant’s assertion that the presence of PCP (cartilage cell-free crush), and the combination of PCP with UCB-MSCs, can exhibit an excellent cartilage recovery level, as compared to other cell scaffolds such as HA (hyaluronic acid), Applicant’s remarks have been fully considered but are not found persuasive in view of the new ground of rejection set forth above since the cited reference to Bogdansky et al (US 2014/0024115) teaches the combination mesenchymal stem cells (MSCs) and decellularized, morselized cartilage particles (cell-free cartilage crush).  
Furthermore, Applicant’s argument is not found persuasive since Shin et al, (Annals of Biomedical Engineering, Vol. 43, No. 4, April 2015, pp. 1003-1013; IDS submitted 2/28/2020) acknowledges the combination of PCP and MSCs promotes in vivo chondrogenesis over the whole implant (DISCUSSION, right column, second paragraph, page 1009 to left column, first paragraph, page 1010) and PCP is known to contain growth factors and cytokines that promote in vivo differentiation and tissue regeneration.  Additionally, Shin acknowledges that, in addition to the chondrogenic conditions provided by the PCP scaffold, MSCs also have a role in promoting a cartilage regenerative environment since the cells have the ability to differentiate into chondrocytes (DISCUSSION, left column, second paragraph, page 1010). Thus, the prior art recognizes excellent cartilage recovery is expected by combining PCP with MSCs.
It is additionally noted, due to the claim amendment submitted February 24, 2022, the amendments have necessitated new ground(s) of rejection, as set forth below.

RE: Rejection of claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Yin, in view of Chang:
For the reasons discussed immediately above, the obviousness rejection over Yin is withdrawn, and thus the obviousness rejection based on the same basis is likewise withdrawn.
Applicant’s have traversed the rejection of record on the grounds that Yin, alone or in combination with Chang, fails to provide a reasonable expectation of success since the present specification has shown it is not certain whether the in vitro PCP effect correlates to an in vivo effect.  
In response, it is noted that Applicant’s remarks are not found persuasive for the same reasons as discussed immediately above regarding the teaching of Shin et al.

New ground(s) of Rejection, necessitated by Amendment
Claims 10, 11, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdansky et al., (US 2014/0024115; see PTO-892) (“Bogdansky”), as evidenced by Bauerfeind Medical: Knee osteoarthritis (Gonarthosis) (retrieved from the internet; see PTO-892) (“Bauerfeind”).
Bogdansky is directed to allograft compositions comprising mesenchymal stem cells (MSCs) and decellularized, morselized cartilage (Abstract; paragraphs [0016]-[0017], [0079] and [0081], Claims 16, 26, 28, 29).  
Regarding claim 10, Bogdansky’s disclosed decellularized, morselized cartilage reads on “cartilage cell-free crush” and the disclosed MSCs read on “stem cells”. Thus, Bogdansky’s disclosed allograft composition comprising mesenchymal stem cells (MSCs) and decellularized, morselized cartilage (cartilage cell-free crush), reads on a complex comprising stem cells and a cartilage cell-free crush.
As to the limitation directed to improving or treating arthopathy…wherein arthropathy involves degeneration or damage of cartilage, it is noted that Bogdansky teaches that previous treatment methods transplanted grafts from one area of a donor knee to another, thus causing trauma when obtaining the graft tissue. Bogdansky further teaches that previous treatment methods used allografts that had no viable cells, had reduced viability, or comprised fully differentiated cells that were not capable of undergoing regeneration.  Therefore, Bogdansky teaches there is a need to provide (administer) a cartilage graft (implant) that includes mesenchymal stem cells (MSCs) that assist in recapitulation of the regenerative cascade since MSCs are known to regenerate cartilage (paragraphs [0095] and [0098]).  Bogdansky’s FIG. 3 further illustrates the disclosed allograft is administered to an injured area in a knee joint where cartilage is missing (paragraph [0104]). Thus, Bogdansky’s teaching encompasses a method for treating degenerated or damaged cartilage which reads on “A method for improving or treating arthropathy….wherein the arthropathy involves degeneration or damage of cartilage”, thus meeting the limitation of claim 10.
Further regarding the limitation directed to treating arthropathy comprising administering the complex of stem cells and cartilage cell-free crush, it is noted that although Bogdansky’s FIG. 3 does not specifically identify the administered allograft (#10) comprising the disclosed mesenchymal stem cells (MSCs) and decellularized, morselized cartilage, Bogdansky clearly teaches the prepared allograft comprises mesenchymal stem cells (MSCs) and decellularized, morselized cartilage (paragraphs [0016]-[0017], [0079] and [0081], Claims 16, 26, 28, 29).  Thus, Bogdansky does render obvious treating arthropathy comprising administering the complex of stem cells and cartilage cell-free crush, that is, Bogdansky teaches the limitations required by the current claims and as all limitations are found in one reference it is held that treating arthropathy comprising administering the complex of stem cells and cartilage cell-free crush is within the scope of the teachings of Bogdansky, and thus renders the invention of claim 10 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to treat arthropathy comprising administering the complex of stem cells and cartilage cell-free crush.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Bogdansky.
Further regarding claim 10 and the limitation “wherein the stem cells or the culture thereof are administered without being differentiated”, it is noted that Bogdansky teaches the administered complex comprises mesenchymal stem cells, and specifically teaches there is a need for including stem cells, as compared to fully differentiated cells, since doing so promotes recapitulation of the regenerative cascade (paragraph [0095]), thus meeting the limitation of claim 10.
As to the limitation directed to administration of the complex promoting cartilage differentiation, it is noted that Bogdansky teaches the mesenchymal stem cells regenerate cartilage, which reads on promoting cartilage differentiation.
Regarding claim 11, Bogdansky teaches treating a cartilage defect in the knee joint, wherein the cartilage is missing (degenerated or missing cartilage) (FIG. 3). Although Bogdansky does not specifically identify the type of arthropathy, Bauerfeind evidences that worn, degenerated or missing cartilage from a knee joint is identified as gonarthrosis (page 2, What is the difference between Gonarthrosis and Knee Osteoarthritis?). Thus, Bauerfeind evidences the degeneration or cartilage damage disclosed by Bogdansky (FIG. 3) represents Gonarthrosis, thus meeting the limitation of claim 11.
Regarding claim 13, Bogdansky teaches the treatment composition comprises MSCs that are adhered to the decellularized, morselized cartilage particles, which reads on simultaneous administration of the (stem cells) and the cartilage particles, thus meeting the limitation of claim 13.
Regarding claim 15, it is noted that Bogdansky does not further comment on whether or not this site of administration comprises inherent stem cells.  However, Bogdansky teaches administering the allograft to the damaged femoral condyle region of the knee joint (FIG. 3).  Therefore, the method used by Bogdansky is substantially identical to the method taught in the instant application at paragraphs [0035] and [0150]; thus, because the site of administration in Bogdansky is substantially the same as in the instant application, the site of administration must inherently comprise resident stem cells.  Though Bogdansky does not state the site of administration comprises inherent stem cells, the fact that Bogdansky teaches administering the allograft to the same site as in the instant application means that any and all results of the method of Bogdansky, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Regarding claim 22, as set forth above regarding claim 10, Bogdansky teaches administration to the subject by directly administering to the injured area on the femoral condyle, which reads on “engrafted or transplanted directly to a disease site of the subject to be treated” (FIG. 3), thus meeting the limitations of claim 22.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdansky, as applied to claims 10, 11, 13, 15 and 22 above, and further in view of Chang et al., (J Biomed Mater Res Part A 2014: 102A: 2248-2257; IDS 2/28/2020, previously cited) (“Chang”).
The teaching of Bogdansky, as evidenced by Bauerfeind, is set forth above.
Regarding claims 14 and 16, Bogdansky does not further teach adding an additional agent to the allograft complex comprising MSCs and decellularized, morselized cartilage particles for promoting cartilage differentiation.  However, Chang is directed to using a composition comprising acellular cartilage matrix powder (i.e. crush) and stem cells for cartilage tissue engineering (Abstract). Chang teaches the addition of growth factors prior to using the construct which results in a synergistic effect regarding promoting chondrogenesis and cartilage differentiation (Conclusions, page 2256).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and administer an agent, i.e. growth factors, with (i.e. during) the allograft for promoting cartilage differentiation.
The person of ordinary skill in the art would have been motivated to modify the complex of Bogdansky to include an additional component, i.e. an agent, that enhances chondrogenesis and cartilage differentiation, as taught by Chang, for the predictable result of successfully promoting cartilage differentiation, thus meeting the limitation of claims 14 and 16.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Bogdansky and Chang because each of these teachings are directed at cartilage tissue engineering.	
The combination of multiple products each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (i.e. cartilage regeneration), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633